ORDER

PER CURIAM:
AND NOW, this 20th day of November, 2001, upon consideration of the Report and *200Recommendations of the Disciplinary Board dated September 24, 2001, it is hereby
ORDERED that Vincent Albert Cie-cone, Jr., be and he is suspended from the Bar of this Commonwealth for a period of one year and one day, and he shall comply with all the provisions of Rule 217, Pa. R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa. R.D.E.